Citation Nr: 1815487	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar strain.

2. Entitlement to an initial compensable rating for status-post right tibia stress fracture.

3. Entitlement to an initial compensable rating for status-post right thumb fracture.

4. Entitlement to an initial compensable rating for right ring finger scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 2007 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction of the claims file is now with Pittsburg Foreign Cases as the Veteran resides overseas in Australia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is requesting a remand of these matters for new examinations.  The Board agrees that updated examinations would be useful.  

The Veteran contends that the disabilities on appeal have worsened since his last VA examination, which was conducted in May 2011. (See June 2011 C&P examinations). Specifically, he contends that his lumbar strain has resulted in abnormal gait from severe muscle spasms and painful cramping, which has resulted in him missing a few days of work. His status-post right tibia stress fracture has impaired his daily movement and mobility. It has also caused moderate ankle disability. As for his status-post right thumb fracture, he contends that he has developed severe stiffness in his hand and noticed that his thumb has no feeling in it in the morning when he wakes up. The thumb is now painful and weak. Finally, he contends his right ring finger scar has become painful and inflamed. He experiences noticeable discomfort with weather changes; particularly, in winter. (See NOD, Form 9, and Appellate Brief).

Considering his allegations of worsening in all four impairments, in combination with the fact that almost seven (7) years have passed since his last VA examination, the Veteran should be afforded new VA examinations to assess the current severity of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected lumbar strain by an appropriate medical professional, in accordance with the applicable worksheet for rating those disorders.

2. Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected status-post right tibia stress fracture disability by an appropriate medical professional, in accordance with the applicable worksheet for rating those disorders.

3. Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected for status-post right thumb fracture disability by an appropriate medical professional, in accordance with the applicable worksheet for rating those disorders.

4. Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected for right ring finger scar disability by an appropriate medical professional, in accordance with the applicable worksheet for rating those disorders.

5. Thereafter, re-adjudicate the claim, considering all evidence. If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




